DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
2. 	The information disclosure statement (IDS) submitted on 2/1/22 the informationdisclosure statement was considered by initialing the PTO Form 1449. 
                                                   Request for Continued
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application 16/715,951 has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 2/1/22  has been entered.
                 Response to Amendment
4. 	Applicant's  fled  request for continued  on 2/1/22  has been entered and made of 
record.
Claims 1- 15, are pending in the application.

         
Allowable Subject Matter 
5.	 The following is an examiners statement of reasons for allowance:
Claims 1- 15 are allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all imitations of claim 7 that includes a method for processing text handwriting on a computing device, the computing Device comprising a processor, a memory and at least one nor-transitory computer readable medium for recognizing input under control of the processor, the method comprising: ordering, for each string, the strokes at least partially contained in said strip to generate  first timely- ordered list  of strokes arranged in a temporal order and at least one first spatially- ordered its of strokes ordered according to at least one respective spatial criterion, thereby forming a first set of ordered lists: forming, for each sing, a second set at ordered is comprising a second timely-ordered list of strokes and at least one second spatially-ordered list of strokes by filtering out strokes below a size threshold from said first timely-ordered list and from said at least one first spatially-ordered list respectively; performing a neural net analysis to determine as a decision class, for each pair of consecutive strokes in each ordered list of said first and second set, whether the strokes of said pair belong to a same text line, in association with a probably scare for said decision class: selecting, for each pair of consecutive strokes included in at least one ordered list of said first and second sets, the decision class determined with the highest probability score during the neural net analysis: and defining text Ines by combining strokes into line hypotheses based on the decision class with 
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Xia et al, (US PGPUB NO. 20140363083 ) discloses methods, systems, and computer-readable media related to a technique for providing handwriting input functionality on a user device. A handwriting recognition module is trained to have 4a repertoire comprising multiple non-overlapping scripts  and capable of recognizing tens of thousands of characters using a single handwriting recognition model. The handwriting input module provides real-time, stroke-order and stroke- direction independent handwriting recognition for multi -character handwriting input. in particular, Real-time, stroke-order and  stroke -direction  independent handwriting recognition is provided for mull-character, or sentence level Chinese handwriting recognition. User interfaces for providing the handwriting input functionality are also disclosed.
Gulavarch et al, (US. 16852938) discloses a system, method and computer program product for use in providing interactive ink from handwriting input  to a computing device are provided. The computing device is connected to an input device in the form of an input surface. A user is able to provide input by applying pressure to of gesturing above the input surface using either his or her finger or an instrument such as  stylus or pen. The present system and method monitor the input strokes. The computing device further has a processor and an ink management system for recognizing the handwriting input under control  of the processor. The ink Management system is 
Claims 2- 13, are dependent upon claim 1.
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue tee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled “Comments on statement of Reasons for Allowance’,






Contact information 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446, The examiner can normally be reached on 7.30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669